Citation Nr: 1628981	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a joint condition.

5.  Entitlement to service connection for a headaches disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for obesity.

8.  Entitlement to service connection for a liver disorder.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

10.  Entitlement to service connection for a neurological condition of the bilateral upper extremities.

11.  Entitlement to service connection for a neurological condition of the left lower extremity, to include radiculopathy.

12.  Entitlement to service connection for a neurological condition of the right lower extremity.

13.  Entitlement to service connection for a circulatory disorder.

14.  Whether the Veteran's service-connected major depressive disorder is permanent and total in nature.

15.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active service from November 1982 to March 1983 and from February 2003 to May 2003.

This case comes before the Board of Veterans' Appeals (the Board) from May 2010 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The Board notes that in the May 2010 rating decision, the RO treated the Veteran's claim for neuropathy of the left lower extremity as a petition to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial in an August 2007 rating decision included service treatment records for the Veteran's National Guard service.  Pursuant to 38 C.F.R. § 3.156(c)(1) (2015), if after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veteran's left lower extremity claim as an original claim, rather than as a petition to reopen.  38 C.F.R. § 3.156(c)(1) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in August 2015for further development.  However, additional development is required prior to adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required so that the Board may decide the Veteran's appeals after considering a complete record.

Review of the electronic record indicates that the most recent VA medical records associated with the claims file are dated in December 2010.  However, a September 2015 VA psychiatric examination report indicates the Veteran received VA outpatient care as recently as July 2015.  As there are outstanding VA medical records that could be pertinent to the Veteran's service connection claims, a remand is required to obtain all such records and associate them with the Veteran's claims file.  After the outstanding records have been associated with the claims file, the AOJ should review those records and ensure any records containing Spanish language are translated into English prior to readjudication of the Veteran's claims.

The Veteran was provided a VA examination assessing his left lower extremity radiculopathy in February 2007, and an opinion was obtained from the examiner in June 2007.  The VA examiner opined that the Veteran's radiculopathy was less likely than not "caused by or the result of or secondary to" his myositis, explaining it was caused by the Veteran's nonservice-connected lumbar degenerative disc disease when it had caused a pinched nerve on his lower back.  However, the examiner's rationale only addressed the causation aspect of the Veteran's claim.  Thus, additional clarification is required as to whether the Veteran's radiculopathy is aggravated by his service-connected myositis.  

In April 2010 the Veteran was provided a VA examination to determine the nature and etiology of his erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or a result of medications taken for the Veteran's lumbar myositis, because the pertinent medications did not produce erectile dysfunction.  However, during the Veteran's July 2010 VA psychiatric examination, the Veteran reported decreased sexual libido for the same duration as his irritability and anger episodes.  Accordingly, additional clarification is required as to whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected major depressive disorder.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed cervical spine, shoulder, bilateral hip, joints, headache, hypertension, liver, neurological, and circulatory system disabilities.  An examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

As to the Veteran's cervical spine claim, private medical records dated in February 2011 note the Veteran has diagnoses of cervical spondylosis, degenerative disc disease at C6-7, discogenic disease from C5-C7, and cervicalgia.  Additionally, an April 2003 service treatment record noted the Veteran fell from a rope and landed on his back; he subsequently reported neck pain and was assessed with musculoskeletal neck pain.  Based on these facts and the Veteran's assertion that the disability is related to service, a VA examination is warranted to assess the nature and the relationship, if any, between any diagnosed cervical spine disability and active military service.

With respect to hypertension, VA medical records show the Veteran is currently receiving care for hypertension.  The Veteran's service treatment records do not document a diagnosis of hypertension during service, but do show several elevated readings in May 2002, April 2003, and May 2003.  Further, the Veteran asserts that his current hypertension disability is related to service.  Therefore, a VA examination is warranted to determine the relationship, if any, between the Veteran's hypertension disability and active military service.

At present examinations are not warranted for the Veteran's claims for a bilateral shoulder disability, bilateral hip disability, joint disability, headaches, liver disorder, bilateral upper extremity neurological condition, right lower extremity neurological condition, and circulatory disorder.  The record contains no evidence showing that a current diagnosis of a right or left shoulder disability, nor do his service treatment records document an event, injury, or disease relating to the shoulders.  While the Veteran sustained a fall in April 2003 during which he asserts that he injured his left hip, the record contains no evidence of a current right or left hip disability.  The record is silent for an in-service or post-service joint disability.  The record also makes no mention of in-service or post-service diagnosis or treatment for headaches.  Although VA medical records note that the Veteran has elevated liver function tests, his service treatment records contain no indication of a liver condition, nor has the Veteran identified any potential in-service event or injury.  The record does not show complaints or treatment for a bilateral upper extremity neurological condition or right lower extremity neurological condition during or following service.  Finally, the record contains no evidence of a current diagnosis or treatment for a circulatory disorder, nor do the Veteran's service treatment records show any circulatory difficulties during service.  If, upon remand, evidence is associated with the record that may warrant further development of these claims, the AOJ is directed to schedule the Veteran for any appropriate examinations as necessary.  

The issue of whether the Veteran is entitled to TDIU benefits has been raised by the record.  See August 2010 Notice of Disagreement and September 2015 VA psychiatric examination report.  The Veteran's major depressive disorder is rated 100 percent disabling; therefore he meets the schedular requirements of TDIU.  Additionally, as the Board is remanding the above service connection claims for further development, he may be entitled to additional benefits.  

As noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) supports a TDIU rating independent of the other 100 percent disability rating).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  See 38 C.F.R. § 3.350(i) (2015) (requiring service-connected disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more, or being permanently housebound due to such service-connected disability or disabilities).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran written notice regarding his potential SMC entitlement under Buie and Bradley.  

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for the Veteran's claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

4.  Upon receipt of newly associated VA and private medical records, review the medical records and procure English translations of any portion of those records that is originally written in Spanish.

5.  After completing the above steps, forward the Veteran's claims file to the author of the June 2007 VA radiculopathy opinion, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary or one is warranted based on additional evidence obtained, one should be provided.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review of the record, the examiner is asked to opine on the following:

a.  Identify any currently diagnosed neurological condition of the left lower extremity, to include radiculopathy.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left lower extremity neurological condition was caused by the Veteran's service-connected lumbar strain and myositis or treatment thereof.

c.  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left lower extremity neurological condition was aggravated (i.e., permanently worsened) by a service-connected lumbar strain and myositis or treatment thereof.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left lower extremity neurological disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.  

Review of the entire file is required, and a rationale for any opinion offered is requested.  In rendering the requested opinions, the examiner should address the March 2010 opinion from Dr. J. M.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6.  Next, forward the Veteran's claims file to the author of the April 2010 VA genitourinary examination report, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary or one is warranted based on additional evidence obtained, one should be provided.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review of the record, the examiner is asked to opine on the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction was caused by the Veteran's service-connected major depressive disorder or lumbar strain and myositis or treatment thereof.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction was aggravated (i.e., permanently worsened) by a service-connected major depressive disorder or lumbar strain and myositis or treatment thereof.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left lower extremity radiculopathy found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.  

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Next, schedule the Veteran for a VA cervical spine examination.  Any indicated tests or studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a.  Identify any diagnosed cervical spine disability.

b.  Is at least as likely as not (a probability of 50 percent or greater) that any cervical spine disability was incurred in or is otherwise related to service.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  Next, schedule the Veteran for a VA examination by an appropriate medical doctor to determine the nature, extent, and etiology of his hypertension.  

Based on the examination of the Veteran and review of the record, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was incurred in or is otherwise related to service.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9.  If warranted based on the evidence obtained, schedule the Veteran for VA examinations by appropriate clinicians to identify the nature and etiology of any currently diagnosed disabilities on appeal not explicitly addressed in the above directives.

10.  Then schedule the Veteran for review by a vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the effect of his service-connected disabilities other than major depressive disorder (currently lumbosacral strain and myositis, rated 40 percent disabling and gastroesophageal reflux disease, rated 10 percent disabling) on his ability to obtain or maintain substantially gainful employment.  The claims file and all other pertinent records should be made available to the vocational specialist.

The examiner must interview the Veteran as to his education, training, and work history.  The specialist should address the functional effect of the Veteran's service-connected disabilities on his ability to work, indicating what functions or types of employment would be inconsistent with or precluded, and what types of employment would remain feasible, despite the Veteran's service-connected disabilities.  The effects of any disabilities that are not service-connected should be disregarded.

The specialist should set forth a complete rationale underlying any conclusions drawn or opinions expressed.  

11.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

12.  Readjudicate the Veteran's claims.  With respect to the Veteran's TDIU claim, specific consideration should be accorded the holdings in Buie and Bradley.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




